Case 3:20-cr-00014-MOC-DSC Document 20 Filed 07/20/20 Page 1 of 2
         The parties stipulate and agree that the aforementioned asset(s) constitute prope11y derived
from or traceable to proceeds of Defendant's crime(s) herein or propetiy used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 924 and/or 28 U.S.C. § 246l(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeitme in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
fmiher notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY


DAVJD W. KELLY




                 �
Signed this the�6 day of July, 2020.


                                             DAV,          "R
                                             UNITED STATES MAGfSTRATE JUDGE




    Case 3:20-cr-00014-MOC-DSC Document 20 Filed 07/20/20 Page 2 of 2
